DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/08/2021 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Claims 1, 5, 8, 12, 15 and 19 have been amended. No claims have been added or cancelled. No new matter has been added. Accordingly, claims 1 - 20 remain pending in the application.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 11:
	Applicant submits that features mentioned in the remarks are neither Edpalm, Chapiro, nor Zhang include any disclosures regarding certain features of Claim 1. Kayyali discloses a medical device that may include lookup tables to relate signals to one another (e.g., sensor signals related to sleep apnea). Applicant submits these disclosures are clearly not equivalent to the claim features. Tin discloses the use of a look- up table. However, the look-up table of Tin is likewise not equivalent to that recited in claim 1. Claim 1 recites "a lookup table configured to store one or more mappings that map a visual region to a target block size." Since these features are neither disclosed nor suggested by the cited art, whether taken singly or in combination, claim 1 is patentable over the cited combination of art for at least the above reasons. Further, as each 
 	In addition to the above, claim 5 is patentably distinguishable from the combination of cited art. As each of claims 12 and 19 recite similar features, these claims are likewise patentable over the cited art. 
  	Applicant submits that all pending claims are now in condition for allowance, and an early notice to that effect is solicited.
.
Response to Applicant’s arguments
Examiner has carefully reviewed the previous rejections in light of the remarks and the amendments made to the pending claims. In conclusion, the rejection are maintained on all pending claims under the new grounds of rejection including a new reference by Tsukuba et al. (US 20170142442 A1). (See Tsukuba, See Tsukuba, Pars. 0029 and 0216 and Figs. 19(a) – 19(c)).
	Tsukuba teaches: a lookup table configured to store one or more mappings that map a visual region to a target block size; (See Tsukuba, Pars. 0029: Fig.  19(a) illustrates the size of a lookup table related to a partition pattern, FIG. 19(b) illustrates the size of the lookup table related to the partition pattern in a case where a standard partition pattern size nBS=16 is set according to the embodiment, and FIG. 19(c) illustrates the size of the lookup table related to a partition pattern in a case where the standard partition pattern size nBS=8 is set according to the embodiment; See further Par. 0216: value obtained by dividing the target PU size nS by the standard partition pattern size nBS to base 2; conversion value of a pre-defined certain value X may be stored in a lookup table)
 	Therefore, one of ordinary skill in the art, having the references of Tsukuba, Edpalm, Tin and Zhang, would be motivated to integrate features of Zhang, Tin, and Edpalm into device of Tsukuba, in order to achieve a system for compression of image data based on a distance from a region of focus for pixels of the image with the bit rate for compression being controlled in accordance with the distance from the region of focus, such that an HMD device encodes 
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 2, 4, 6 – 9, 11, 13 – 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba et al. (US 20170142442 A1), hereinafter “Tsukuba,” in view of Edpalm (US 20180255315 A1), in view of Tin (US 20130129245 A1).and further view of Zhang (US 20170295373 A1).

	In regard to claim 1, Tsukuba teaches: a lookup table configured to store one or more mappings that map a visual region to a target block size; (See Tsukuba, Pars. 0029: Fig.  19(a) illustrates the size of a lookup table related to a partition pattern, FIG. 19(b) illustrates the size of the lookup table related to the partition pattern in a case where a standard partition pattern size nBS=16 is set according to the embodiment, and FIG. 19(c) illustrates the size of the lookup table related to a partition pattern in a case where the standard partition pattern size nBS=8 is set according to the embodiment; See further Par. 0216: value obtained by dividing the target PU size nS by the standard partition pattern size nBS to base 2; conversion value of a pre-defined certain value X may be stored in a lookup table)
 	Tsukuba is not specific about the subsequent limitations related to a transmitter, an encoder as described. However, Edpalm discloses: a system comprising: an encoder (See Edpalm, Abstract and Fig. 1: schematic illustration of a video encoder 100) configured to: receive a plurality of blocks of pixels of a frame to encode; ((See Edpalm, Abstract: video encoder receiving a frame to be encoded, the current frame being divided into blocks of pixels; Par. 0052: video encoder comprises a receiver 102)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Tsukuba and Edpalm, before him/her, to combine the features of those references, in order to achieve a system for compression of image data based on a lookup table configured to store one or more mappings that map a visual region to a target block size, and an encoder configured to: receive a plurality of blocks of pixels of a frame to encode; (See Tsukuba, Pars. 0029 and 0216 and Figs. 19(a) – 19(c); See Edpalm, Abstract, Fig. 1 and Par. 0052))
   	Edpalm and Tsukuba are not specific about the limitations: encode each block of the plurality of blocks with a selected compression level based at least in part on a result of a lookup in the lookup table, wherein blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; and 
	However, Tin discloses an encoder configured to: encode each block with the selected compression level; (See Tin, Figs. 4A, 4B: depth based encoding; See also Fig. 6 and Pars. 0043 and 0082) Tin discloses also: a selected compression level, wherein blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; (See Tin, Abstract, as cited above; See further Par. 0005: controlling the bit rate of a compression process based on a depth map which allows determination of the distance of each pixel in the image from a region of focus; Pars. 0060, 0081: selecting a compression rate based on a bit rate for compression controlled in accordance with a distance of a pixel from a region of focus; (i.e., selection of a compression level to apply to each block based on the distance from the block to the focus region)) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tsukuba, Edpalm and Tin before him/her, to integrate features of Tin into the video encoder of Edpalm and the device of Tsukuba, in order to achieve a system for compression of image data based on a distance from a region of focus for pixels of the image with the bit rate for compression being controlled in accordance with the distance from the region of focus, such that more bits are used for pixels closer to the region of focus and fewer bits are used for pixels farther from the region of focus (Tin, Figs. 4A, 4B; Fig. 6 and Pars. 0043, 0082; Edpalm, Abstract and Par. 0052)
Moreover, in the same line of endeavor, Zhang teaches: wherein the transmitter is configured to convey the encoded blocks via the link to a receiver to be displayed. (See Zhang, Abstract and Par. 0017: encoder 110 configured to encode images received from processor 102 for transmission to display controller 111; encoder 110 encodes each region using different encoding parameters; - (encoding parameters represent encoding characteristics for the focus region and may employ a higher bit rate than the encoding characteristics for the peripheral region))	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tsukuba, Edpalm, Tin and Zhang , before him/her, to integrate features of Zhang, Tin, and Edpalm into the video encoder device of Tsukuba, in order to achieve a system for compression of image data based on a distance from a region of focus for pixels of the image with the bit rate for compression being controlled in accordance with the distance from the region of focus, such that an HMD device encodes different portions of an image for display with different encoding characteristics based on a user's predicted area of focus and a gaze direction of the user's eye(s) identified at the HMD device, the image data being transmitted to the HMD through RF communication. 

	In regard to claim 2, the claim discloses: the system as recited in claim 1, wherein [[:]] regions closer to the focus region are compressed with lower compression than regions further from the focus region. (See Zhang, Abstract: HMD device encodes different portions of an image for display with different encoding characteristics based on a user's predicted area of focus; the HMD device can encode a portion of the image that is expected to be in the user's area of focus at a high resolution, and encode the portion of the image that is expected to be in the user's peripheral vision at a lower resolution; See also Par. 0017: focus region and peripheral region are encoded using different encoding characteristics reflected in the resolution level implied in the process; See also Pars. 0019, 0026: encoding at relatively high or low resolution, which will be reflected in the compression level that is applied based on distance of certain regions to the focus region) – (Nota bene: Par. 0010 of the Application Specs defines "encoding characteristics" as any video encoder parameter such as: resolution, bit rate, pixel block encoding size, and the like. – Bit rate would be related to compression levels)

	In regard to claim 4, the claim discloses: the system as recited in claim 1 wherein the encoder is further configured to select a compression level to apply to each given block of the frame based on a distance from the given block to the focus region. (See Tin, Abstract, as cited above; See further Par. 0005: controlling the bit rate of a compression process based on a depth map which allows determination of the distance of each pixel in the image from a region of focus; Pars. 0060, 0081: selecting a compression rate based on a bit rate for compression controlled in accordance with a distance of a pixel from a region of focus) – (select a compression level to apply to each block based on the distance from the block to the focus region)).

5 	In regard to claim 6, the claim discloses: the system as recited in claim 1, wherein the encoder is further configured to: receive a request to reduce a size of a compressed frame; (See rationale used in rejection of Claim 2 in regard to adjusting size of focus regions based on "encoding characteristics" defined as any video encoder parameter such as: pixel block encoding size, and the like. – Bit rate would be related to compression levels)) and responsive to receiving the request, maintain a compression level used to compress the focus region while increasing one or more compression levels used to compress regions outside of the focus region. (See rationale used in rejection of Claim 1 in regard to selecting a compression level to apply to each block based on the distance from the block to the focus region; (See Tin, Abstract, and Par. 0005: controlling the bit rate of a compression process based on a depth map which allows determination of the distance of each pixel in the image from a region of focus; Pars. 0060, 0081: selecting a compression rate based on a bit rate for compression controlled in accordance with a distance of a pixel from a region of focus; See further Tin, Figs. 4A, 4B: depth based encoding; See also Fig. 6 and Pars. 0043 and 0082; - i.e., encoding each block with the selected compression level)

	In regard to claim 7, the claim discloses: the system as recited in claim 1, wherein the system is configured to decrease a size of the focus region as link quality deteriorates. (See Zhang, Abstract, as cited in Pars. 0008 - 0010: HMD device encode; Par. 0027: HMD device 100 monitors changes in the user's pose and gaze direction and makes commensurate updates to the focus and peripheral regions of images generated by the processor 102; - (i.e., updates to the focus and peripheral regions of images generated implies adjustment of the size of the focus region; and adjustment of the size implies increasing or decreasing of the size)) 

	In regard to claim 8, the claim discloses: a method comprising: receiving, by an encoder, a plurality of blocks of pixels of a frame to encode; accessing a lookup table configured to store one or more mappings that map a visual region to a target block size; encoding each block of the plurality of blocks with a selected compression level based at least in part on a result of a lookup in a lookup table, wherein 3 / 10Application Serial No. 16/221,182 - Filed December 14, 2018 blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; conveying the encoded blocks via a link to a receiver to be displayed(Claim 8 discloses a method drawn to the system of Claim 1. The reasoning applied for rejection of Claim 1, as analyzed above, also applies here, mutatis mutandis, to reject Claim 8)

	In regard to claim 9, the claim discloses: the method as recited in claim 8, wherein regions closer to the focus region are compressed with lower compression than regions further from the focus region. (See rationale used in rejection of Claim 2, applied here, mutatis mutandis, to reject Claim 9, which is a method drawn to the system of Claim 2) 

5 	In regard to claim 11, the claim discloses: the method as recited in claim 8, further comprising selecting a compression level to apply to each given block of the frame based on a distance from the given block to the focus region. (See rationale used in rejection of Claim 4, as analyzed above, since the limitations of Claim 11 are drawn to the system of Claim 4 as analyzed above) 
 
	In regard to claim 13, the claim discloses: the method as recited in claim 8, further comprising: receiving, by the encoder, a request to reduce a size of a compressed frame; and responsive to receiving the request, maintaining a compression level used to compress the focus region while increasing one or more compression levels used to compress regions outside of the focus region. (See rationale used in rejection of Claim 6, applied here, mutatis mutandis, to reject the instant claim, which is a method drawn to the system of Claim 6)

	In regard to claim 14, the claim discloses: the method as recited in claim 8, further comprising decoding, by a receiver with a head-mounted display (HMD), the encoded blocks of the frame and displaying the decompressed version of the frame on the HMD. (See rationale used in rejection of Claim 7, applied here, mutatis mutandis, to reject the instant claim, which is a method drawn to the system of Claim 7) 

	In regard to claim 15, the claim discloses: an apparatus comprising: a processor; and a radio frequency (RF) transceiver module configured to convey data via a link; a lookup table configured to store one or more mappings that map a visual region to a target block size; wherein the processor is configured to: receive a plurality of blocks of pixels of a frame to encode; encode each block of the plurality of blocks with a selected compression level based at least in part on a result of a lookup in the lookup table, wherein blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; and  (See rationale used in rejection of Claim 1, applied here, mutatis mutandis, to reject Claim 15, which is an apparatus drawn to the system of Claim 1) 

	In regard to claim 16, the claim discloses: the apparatus as recited in claim 15, wherein regions closer to the focus region are compressed with lower compression than regions further from the focus region. (See rationale used in rejection of Claim 2, applied here, mutatis mutandis, to reject the instant claim, which is an apparatus drawn to the system of Claim 2)

	In regard to claim 18, the claim discloses the apparatus as recited in claim 15, wherein the processor is further configured to select a compression level to apply to each given block of the frame based on a distance from the given block to the focus region. (See rationale used in rejection of Claim 4 and Claim 15, due to the similarities of their respective limitations)
 
	In regard to claim 20, the claim discloses: the apparatus as recited in claim 15, wherein the processor is further configured to: receive a request to reduce a size of a compressed frame; and responsive to receiving the request, maintain a compression level used to compress the focus region while increasing one or more compression levels used to compress regions outside of the focus region. (The rationale applied to rejection of Claim 6, also applies, mutatis mutandis, to rejection of the instant claim, which is an apparatus drawn to the system of Claim 6) 


9.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba, Edpalm, in view of Tin, Zhang, and further view of El-Ghoroury et al. (US 20180262758 A1), hereinafter “El-Ghoroury.”

	In regard to claim 3, the combination of Tsukuba, Edpalm, Tin, and Zhang discloses: the system as recited in claim 1, but is not specific about: wherein: a separate focus region is specified for each half of the frame; and 20each separate focus region is a portion of a half frame where each eye is expected to be focusing when a user is viewing the frame.
	However, El-Ghoroury teaches: separate focus region is specified for each half of the frame; (See El-Ghoroury, Fig. 4a: field of view (FOV) regions around the viewer's gaze point used by the Foveated Visual Decompression methods; Pars. 0043, 0047 and 0052: gaze direction for each eye determined by the position of the each eye pupil within the head direction frame of reference as detected by the eye and head tracking element 210 sensor) and  20each separate focus region is a portion of a half frame where each eye is expected to be focusing when a user is viewing the frame. (See again El-Ghoroury, Fig. 4a, as cited above in regard to the (FOV) regions around the viewer's gaze point; Pars. 0043, 0047 and 0052: determination of gaze direction for each eye by the position of the each eye pupil)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tsukuba, Edpalm, Tin, Zhang, and El-Ghoroury  before him/her, to integrate features of Zhang and Tin into the video encoder of Edpalm, in order to achieve a system for compression of image data based on a distance from a region of focus for pixels of the image with the bit rate for compression being controlled in accordance with the distance from the region of focus, such that an HMD device encodes different portions of an image for display with different encoding characteristics based on a user's predicted area of focus and a separate focus region is specified for each half of the frame; and 20each separate focus region is a portion of a half frame where each eye is expected to be focusing when a user is viewing the frame. (El-Ghoroury, Fig. 4a, and Pars. 0043, 0047 and 0052)  
  
	In regard to claim 10, the claim discloses: the method as recited in claim 8, wherein a separate focus region is specified for each half of the frame, and wherein each separate focus region is a portion of a half frame where each eye is expected to be focusing when a user is viewing the frame. (See rationale applied to rejection of Claim 3, as analyzed above) 
 
	In regard to claim 17, the claim discloses the apparatus as recited in claim 15, wherein a separate focus regions is specified for each half of the frame, and wherein each separate focus region is a portion of a half frame where each eye is expected to be focusing when a user is viewing the frame. (See rationale applied to rejection of Claim 3, as analyzed above)   


Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims.
5	In regard to claim 5, the prior art of record does not disclose or render obvious the limitations: wherein to perform the lookup, the system is configured to: index the lookup table with a region identifier retrieved from a radius table to identify a corresponding mapping, wherein the radius table is configured to store one or more mappings that map a distance to a region identifier; and retrieve, from the corresponding mapping, a target compressed block size. 
	In regard to claim 12, the prior art of record does not disclose or render obvious the limitations: wherein performing the lookup comprises: indexing the lookup table with a region identifier retrieved from a radius table to identify a corresponding mapping, wherein the radius table is configured to store one or more mappings that map a distance to a region identifier; and retrieving, from the corresponding mapping, a target compressed block size  
	In regard to claim 19, the prior art of record does not disclose or render obvious the limitations: wherein to perform the lookup, the processor is configured to: index the lookup table with a region identifier retrieved from a radius table to identify a corresponding mapping, wherein the radius table is configured to store one or more mappings that map a distance to a region identifier; and retrieve, from the corresponding mapping, a target compressed block size  


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Brailovskiy et al. (US 10341670 B1) teaches Video encoder bit rate stabilization.
		Young et al. (US 20170285736 A1) teaches REDUCING RENDERING COMPUTATION AND POWER CONSUMPTION BY DETECTING SACCADES AND BLINKS.
		Zhou et al. (US 20080317128 A1) teaches SYSTEM AND METHOD FOR BOUNDARY MOTION VECTOR CORRECTION IN MOTION COMPENSATED FRAME RATE.
		Biederman. (US 7319667 B1) teaches Communication system with priority data compression.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487